NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                                 JUL 13 2011

                                                                            MOLLY C. DWYER, CLERK
JAMES GODOY et al.,                               No. 10-15801               U.S. COURT OF APPEALS



              Plaintiffs - Appellants,            D.C. No. 4:09-cv-04793-PJH

  v.
                                                  MEMORANDUM*
ROBERT A. HOREL, Warden; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                             Submitted July 11, 2011**
                             San Francisco, California

Before: HUG, SILVERMAN, and GRABER, Circuit Judges.

       Plaintiffs are eight California prisoners who challenge the decision by

Defendants, who are state officials or employees, to raise the price of certain

goods, such as coffee, in the prison canteen. Reviewing de novo the district court’s

dismissal of Plaintiffs’ claims for failure to state a claim under Federal Rule of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6), Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d
806, 811–12 (9th Cir. 2010), we affirm the district court for the cogent reasons

stated in its order.

       AFFIRMED.




                                         2